DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in the instant application.  


Priority
This application, filed August 23, 2018, claims the priority benefit of Korean Patent Application No. 10-2017-0107281 filed on August 24, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 08/23/2018, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claim 1-8) with elected species of the metallic compound is magnesium methoxide Mg(OCH3)2, and the MOF is Zr-MOF-808, and the CWA is VX in the reply filed on 05/05/2021 is acknowledged.   
Claims 9-15 are withdrawn by Applicants from further consideration as non-elected subject matter in response to the Restriction Requirement.  Claims 1-8 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 defines a chemical warfare agent (CWA) decontaminant comprising a metal-organic framework (MOF) comprising at least one metallic compound... and being dispersed either on a surface of the MOF or in pores of the MOF, or both.  It seems that the metallic compound is part of the metal-organic framework (MOF) based on the first half of claim 1 wherein “comprising” is used.  However, the second half of claim 1 defines said metallic compound being dispersed either on a surface of the MOF or in pores of the MOF, or both.  The second half of claim 1 clearly indicates that the metallic compound is not part of the MOF, but being dispersed either on a surface of the MOF or in pores of the MOF.  Therefore, claim 1 is indefinite.  Claims 2-8 depending on claim 1 are rejected accordingly.  
Claim 1 is interpreted as:  A chemical warfare agent (CWA) decontaminant comprising:
a metal-organic framework (MOF) and at least one metallic compound, wherein the at least one metallic compound being selected from a group consisting of metal hydroxide, metal hydride, metal acetate, metal methoxide, and metal oxide, and being dispersed either on a surface of the MOF or in pores of the MOF, or both.

The following is a quotation of 35 U.S.C. 112(d): 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 7 depends on claim 1 and further limits the CWA comprises at least one selected from a group consisting of soman, tabun, sarin, cyclosarin, O-ethyl S-(2-diisopropylamino)ethyl methylphosphonothioate (VX), parathion, paraoxon, malathion, and derivatives thereof.   Claim 8 depends on claim 1 and further limits the CWA decontaminant degrades a CWA that is in a liquid phase or a gas phase at a temperature of 0°C to 200°C.
However, claims 7 and 8 do not contain further structural limitation of the chemical warfare agent (CWA) decontaminant of claim 1.  Instead, claims 7 and 8 limit CWA, and a process of decontaminating CWA, which is not a part of claimed structural limitations of claim 1. 
Since a product is inseparable from its property, the claimed chemical warfare agent (CWA) decontaminant of claim 1 is assumed to have the inherited property of CWA decontaminant.  
Therefore, claims 7 and 8 fail to further limit the subject matter of claim 1 upon which it depends.   

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,854,885  (“the `885 patent”) to Li et al. initially published in WO2017/117410 on July 6, 2017.  

Applicants’ claim 1 is drawn to a chemical warfare agent (CWA) decontaminant comprising a metal-organic framework (MOF) and at least one metallic compound, wherein the at least one metallic compound being selected from a group consisting of metal hydroxide, metal hydride, metal acetate, metal methoxide, and metal oxide, and being dispersed either on a surface of the MOF or in pores of the MOF, or both.  
Claim interpretation: The claimed MOF product of claim 1 as a chemical warfare agent (CWA) decontaminant is simply a statement of intend-to-use or purpose of the invention, not a separate claim limitation.  [A] preamble simply stating the intended use or purpose of the invention will usually not limit the scope of the claim, unless the preamble provides antecedents for ensuring claim terms and limits the claim accordingly. Satisfaction of the claimed steps/elements necessarily results in satisfying the purpose of the invention or the intended use.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017).  

The `885 patent discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores, wherein the molar ratio of zinc oxide, 2-methylimidazole, ammonia sulfate, iron(II) acetate, and phenanthroline was . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,854,885 (“the `885 patent”) to Li et al. initially published in WO2017/117410 on .  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `885 patent discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores, wherein the molar ratio of zinc oxide, 2-methylimidazole, ammonia sulfate, iron(II) acetate, and phenanthroline was 1:2:0.04:0.025:2 with ZnO being used at a scale of 10 mmol, see Example 1, col. 11, lns. 1-12. In addition, Examples 2-16 also discloses a zinc oxide based MOF catalyst coated with a second transition metal of iron (II) acetate for coating the MOF or filing its pores.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed metallic compound treated MOF of claim 2 and the MOF of the `885 patent is that Examples 1-16 of the prior art do not teach the metallic compound used for treating the MOF comprising Zn.    
The difference between the MOF of claim 4 and the MOF of the `885 patent is that Examples 1-16 of the prior art do not teach the central metal of the MOF comprises Fe or Cu.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the metallic compound treated MOF of claim 2 because the difference is further taught and/or suggested by the same prior art the `885 patent, which teaches the second transition metal for treating the MOF is zinc (Zn), see col. 4, ln. 32.  
The instantly claimed method would have been obvious over the metallic compound treated MOF of claim 4 because the difference is further taught and/or suggested by the same prior art the `885 patent, which teaches the first transition metal of the MOF is iron (Fe), and copper (Cu), see col. 4, ln. 35.  One of ordinary skill in the art at the time of the invention would 

	

Conclusions
Claims 1-8 are rejected.
Claims 9-15 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731